Exhibit 10.1

Stein Mart, Inc.

Split Dollar Agreement

Agreement to Amend

WHEREAS: Stein Mart, Inc. (the “Corporation”) and
                                                              (the “Executive”)
are parties to a Split Dollar Agreement dated
                                                              (the “Split Dollar
Agreement” or the “Agreement”) as amended effective November 16, 2012; and

WHEREAS: The Corporation wishes to eliminate the post-retirement Executive Death
Benefit contained in the Split Dollar Agreement; and

WHEREAS: In consideration of the modification of the Agreement the Corporation
has decided to promise each consenting Executive certain additional deferred
compensation, subject to a vesting arrangement, payable to the such Executive as
a Company Contribution under the Executive Deferral Plan, as amended and
restated effective January 1, 2009 (the “Deferred Compensation Plan”); and

WHEREAS: In consideration of the Corporation’s promise of a Company Contribution
to the Deferred Compensation Plan, the Executive wishes to agree to the
elimination of the post-retirement Executive Death Benefit; and

WHEREAS: Article XI of the Split Dollar Agreement permits an amendment in whole
or in part by a written agreement signed by both of the parties to the
Agreement;

NOW, THEREFORE:

The Corporation and the undersigned Executive hereby agree:

 

  1. The Split Dollar Agreement is hereby amended by eliminating Article IV,
Section 1 b.

 

  2. The Corporation agrees to make a Company Contribution to the Deferred
Compensation Plan, in an amount and subject to vesting provisions determined by
the Company in its sole discretion, by no later than January 15, 2013.

 

  3. The Split Dollar Agreement remains in full force and effect as amended
herein.

IN WITNESS WHEREOF:

The Corporation and the Executive hereby agree to the foregoing modification and
promise as set forth in this written agreement to amend.

Corporation

By:                                                               (Print Name)

It’s:                                          (Title)

Signature:                                                              

Executive

                                                              (Print Name)

Signature:                                                              